     Case: 1:17-cv-03482 Document #: 51 Filed: 10/24/18 Page 1 of 1 PageID #:184

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Saul Verdin
                                            Plaintiff,
v.                                                          Case No.: 1:17−cv−03482
                                                            Honorable Jeffrey T. Gilbert
Ocwen Mortgage Servicing, Inc., et al.
                                            Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 24, 2018:


        MINUTE entry before the Honorable Jeffrey T. Gilbert: In light of the parties'
Stipulation to Dismiss Entire Action With Prejudice [50], this action is dismissed in its
entirety with prejudice as to Plaintiff's individual claims, pursuant to Fed. R. Civ. P.
41(a)(1)(A)(ii). Civil case terminated. Mailed notice(ber, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
